Exhibit 24(b)(13) POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Brian H. Buckley, Megan A. Huddleston, Christopher J. Madin, Peter M. Scavongelli and Justin A. Smith REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-134760 333-203643 033-61897 033-75992 033-81216 333-109622 333-153730 333-203644 033-64277 033-75996 333-01107 333-109860 333-162593 333-203645 033-75248 033-75998 333-09515 333-129091 333-167182 333-203646 033-75962 033-76002 333-27337 333-130822 333-167680 333-207045 033-75974 033-76004 333-56297 333-130825 333-203610 333-210551 033-75980 033-76018 333-72079 333-130826 333-203619 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 22nd day of Nov., 2016, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Charles P. Nelson Charles P. Nelson, Director and President Witness & Notary Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Susan McNamara Second Witness Signs: /s/ Jill Johnson Printed name of witness: Susan McNamara Printed name of witness: Jill Johnson State of Connecticut) County of Hartford ) ss: at Windsor on Nov. 22, Personally Appeared Charles P.
